Citation Nr: 0901034	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  03-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral arthritis, left knee.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
No. Little Rock, Arkansas (RO).  The Board denied the low 
back disorder claim on appeal by a May 2006 decision.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a November 
2007 Joint Motion for Remand (Joint Motion), the Court 
remanded this appeal in November 2007 for development in 
compliance with the Joint Motion.

The issue of entitlement to service connection for a low back 
disorder is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the veteran's left 
knee range of motion is limited to, at most, 110 degrees of 
flexion and 0 degrees of extension.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for patellofemoral arthritis, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's left knee claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in June 2002 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in February 2005, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's left knee claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for patellofemoral arthritis, left knee.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

Service connection for patellofemoral arthritis, left knee 
was granted by a June 2006 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, effective April 18, 2002.

An August 2002 VA joints examination report stated that on 
physical examination, the veteran was limited in squatting to 
only 1/4 of the way due to knee pain.  There was no 
pariarticular thickening.  On range of motion testing, the 
veteran had full extension with pain "at 75 percent of the 
way up toward full extension of the knee," and flexion to 
110 degrees with pain at 110 degrees.  McMurray and Lachman 
signs were negative and there was no ligament laxity.  The 
veteran's patella was freely movable and resulted in no pain 
or tenderness.  Crepitus was present.  On radiographic 
examination, the veteran's knee was normal.

An August 2004 VA outpatient medical report stated that on 
physical examination, the veteran's range of motion was 
intact in all joints except the right shoulder.  An October 
2004 VA outpatient medical report stated that on physical 
examination, the veteran's range of motion was intact in all 
joints.

In a March 2005 VA medical examination, the veteran 
complained of pain and swelling in the anterior aspect of the 
left knee.  He reported occasional giving way and throbbing.  
The veteran reported that his symptoms increased with walking 
and decreased with resting.  On physical examination, the 
veteran's left knee had a "+1" Lachman sign, but was stable 
on anterior and posterior drawer tests and varus and valgus 
stress tests.  On range of motion testing, the veteran's left 
knee had full extension and flexion to 120 degrees.  There 
was mild effusion and patellofemoral crepitus.  There was no 
joint line tenderness, but there was tenderness to palpation 
along the anterior aspect of the knee both medial and lateral 
to the patellar tendon and the patella.  On x-ray 
examination, there was some decreased patellofemoral joint 
space and some mild patellofemoral bone spurring.  The 
diagnosis was patellofemoral arthritis of the left knee.

A March 2005 VA outpatient medical report stated that on 
physical examination, the veteran's range of motion was 
intact in all joints.  An April 2005 VA outpatient medical 
report stated that the veteran had full strength on both left 
leg flexion and extension.  A December 2005 VA outpatient 
medical report stated that the veteran's left knee range of 
motion was within normal limits on flexion and extension.  
The left knee also had normal strength on flexion and 
extension.  In a January 2006 VA outpatient medical report, 
the veteran reported that his knees swelled "all the time."

In a January 2007 VA medical examination report, the veteran 
reported that his left knee disability had increased in 
severity since March 2005.  He complained of frequent pain, 
both with and without activity, which was associated with 
intermittent locking.  The veteran reported flare-ups with 
cold weather, prolonged walking, and prolonged standing.  He 
reported no additional weakness or limitation of motion 
during flare-ups.  The veteran had not been incapacitated in 
the previous 12 months due to his left knee disorder.

On physical examination, the veteran had a normal gait.  His 
left knee appeared normal, without redness, swelling, heat, 
or tenderness to palpation.  The veteran's ligaments were 
tight to stress testing in all directions without evidence of 
ligament laxity.  On range of motion testing, the veteran had 
extension to 0 degrees with pain at 0 degrees and flexion to 
120 degrees with pain at 120 degrees.  His patella tracked 
normally without appreciable laxity.  There was mild crepitus 
with compression of the left patella against the knee on 
motion.  There was no additional weakness, fatigability, 
discoordination, additional restriction of range of motion, 
or functional impairment on repetitive testing.  The 
diagnosis was left knee degenerative joint disease of the 
patellofemoral joint.  On x-ray examination, the impression 
was mild degenerative changes of the left knee.

Degenerative arthritis is rated on the basis of limitation of 
motion.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the 
purpose of rating disability from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (2008).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is 
noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent evaluation, and flexion that is limited 
to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
extension that is limited to 5 degrees is noncompensable, 
extension that is limited to 10 degrees warrants a 10 percent 
evaluation, and extension that is limited to 15 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (2008).  Recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation when 
it is slight and a 20 percent evaluation when it is moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

A rating in excess of 10 percent is not warranted for the 
veteran's patellofemoral arthritis, left knee.  The medical 
evidence of record shows that the veteran's left knee range 
of motion is limited to, at most, 110 degrees of flexion and 
0 degrees of extension.  While the August 2002 VA joints 
examination report stated that the veteran experienced pain 
"at the 75 percent" toward full extension, no degree was 
given and the Board is unable to translate this description 
into an accurate determination of the degree at which pain 
began.  Furthermore, multiple medical reports after the 
August 2002 VA joints examination report discussed the 
veteran's left knee range of motion, and none of them 
indicated that the veteran experienced limitation of motion 
on extension to a compensable degree, even with pain taken 
into account.  Accordingly, a rating in excess of 10 percent 
is not warranted under either Diagnostic Codes 5260 or 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In 
addition, separate ratings for limitation of flexion and 
extension are not warranted, as the record does not show that 
the veteran's left knee range of motion has ever been limited 
to a compensable degree in either flexion or extension.  See 
Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The veteran has reported left knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the January 2007 VA medical examination report which 
found that the veteran's left knee was limited in range of 
motion to 120 degrees of flexion and 0 degrees of extension 
took pain into account when making that determination.  
Accordingly, there is no medical evidence of record that the 
veteran experienced left knee pain which caused additional 
limitation of motion beyond that contemplated by the 
currently assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

As for other provisions under the Schedule, the veteran's 
left knee has never been ankylosed, there is no impairment of 
the tibia and fibula, there are no symptoms from the removal 
of semilunar cartilage, and there is no dislocation of 
semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262 (2008); see also VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).

Furthermore, a separate evaluation for instability of the 
left knee is not warranted, as the medical evidence of record 
does not show recurrent subluxation or lateral instability.  
There is no medical evidence that the veteran has ever 
experienced recurrent left knee subluxation.  While the 
veteran has repeatedly complained of left knee instability, 
the medical evidence does not show any findings of left knee 
instability on physical examination.  This is substantiated 
by the August 2002 VA joints examination report, the March 
2005 VA medical examination report, and the January 2007 VA 
medical examination report, all of which stated that there 
was no instability in the veteran's left leg.  Accordingly, a 
separate evaluation for left knee instability is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2008).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The veteran has not required frequent 
hospitalization for his service-connected patellofemoral 
arthritis, left knee, and the reported manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted for the veteran's service-
connected patellofemoral arthritis, left knee.

After review of the evidence, there is also no medical 
evidence of record that shows manifestations that would 
warrant a rating in excess of 10 percent for the veteran's 
left knee disorder during the period pertinent to this 
appeal.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 10 percent for the veteran's 
patellofemoral arthritis, left knee, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision on the low back disorder issue, finding that (1) VA 
had not fulfilled its duty to assist the veteran by failing 
to obtain an adequate medical nexus opinion that addressed 
all of the positive evidence of record and (2) the Board had 
failed to adequately address the veteran's lay statements of 
continuity of symptomatology.  Therefore, the Board decision 
of May 19, 2006 failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, the part of the May 19, 2006 decision of the 
Board that denied service connection for a low back disorder 
must be vacated, and a new decision will be entered as if 
that part of the May 2006 decision by the Board had never 
been issued.


ORDER

An initial evaluation in excess of 10 percent for 
patellofemoral arthritis, left knee, is denied.

The part of the May 19, 2006 decision of the Board that 
denied service connection for a low back disorder is vacated.


REMAND

The Court's November 2007 Order remanded the claim of 
entitlement to service connection for a low back disorder to 
the Board for compliance with the November 2007 Joint Motion.  
The Joint Motion stated that VA had not fulfilled its duty to 
assist the veteran by failing to obtain an adequate medical 
nexus opinion that addressed all of the positive evidence of 
record.  Specifically, the March 2005 VA medical examination 
report stated that there was no evidence of a back disorder 
in the veteran's service medical records.  However, a 
September 10, 1973 service medical record stated that the 
veteran "injured back while lifting" and had "previous 
complaints of back problems."  The impression was back 
sprain.  In addition, on the veteran's October 8, 1974 
separation report of medical history, the veteran complained 
of recurrent low back pain secondary to a sprain.  After 
physical examination, the diagnosis was low back chronic 
strain.  Accordingly, a new medical examination is necessary 
to provide an etiological opinion which properly takes into 
account the veteran's service medical records.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any low back disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, to specifically include the 
September 10, 1973 service medical 
record and the October 8, 1974 
separation report, the examiner must 
provide an opinion as to whether any 
low back disorder found is related to 
the veteran's period of military 
service.  If such a determination 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.


3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


